PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by the appellant, Eddie Hammond, we find no error in regard to the convictions and therefore affirm. We affirm the sentences except for the condition of community control which requires appellant to pay forty dollars each month for costs of supervision. The record on appeal indicates that this condition was improperly imposed. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). We, therefore, strike the condition.
Affirmed as modified.
WHATLEY, A.C.J., and NORTHCUTT and GREEN, JJ., concur.